United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 98-1776
                                       ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Arkansas.
Johnny Lee Echols, also known as      *
Johnny Lee Murry,                     *      [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                            Submitted: September 8, 1998
                                Filed: September 11, 1998
                                     ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Johnny Lee Echols challenges the sentence imposed on him by the district court1
after he pleaded guilty to distributing in excess of 5 grams of cocaine base, or crack, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). We affirm.

      For reversal Echols first argues that the district court erred in including in its drug
quantity determination certain cocaine base seized by authorities from the apartment

       1
       The HONORABLE HENRY WOODS, United States District Judge for the
Eastern District of Arkansas.
where he was found at the time of his arrest. He argues his sentence instead should be
calculated based only on the 9.8 grams of cocaine base he personally sold to a
confidential informant approximately two months earlier.

       We review a district court&s factual findings for clear error, and the court&s
application and construction of the Guidelines de novo. See United States v. Wells, 127
F.3d 739, 744 (8th Cir. 1997). Among other things, the record indicates that, at the time
of his arrest, Echols was found asleep in the bedroom of his girlfriend&s apartment with
a nine millimeter handgun tucked under the mattress and a safe containing a large
quantity of cocaine base and cash underneath the bed. A watch, jewelry, and a key ring
belonging to Echols were found on the dresser together with another key ring that carried
the key to the safe. In addition, in Echols&s van outside the apartment authorities found
a spent shell the same size as the handgun, and in Echols&s pants pocket authorities
found a card allowing Echols entry through the apartment complex&s security gates.
Within earshot of the arresting officers, Echols&s girlfriend urged him to admit the
cocaine base was his. We conclude this evidence sufficiently links Echols to the cocaine
base for purposes of the court&s drug quantity determination.

       Echols also challenges the district court&s decision to enhance his sentence under
U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (1997) for possessing a firearm. We
also reject this argument. Based on the above evidence, we conclude the district court
did not clearly err in concluding that Echols possessed the firearm and did so in
connection with the drug offense. See U.S. Sentencing Guidelines Manual § 2D1.1,
comment. (n.3) (1997) (adjustment should be applied if weapon is present, unless it is
clearly improbable that weapon was connected with offense).2


      2
       Because we believe the above-described evidence sufficiently supports the
disputed Guidelines determination, we do not address Echols&s complaint that certain
additional evidence linking him to the key ring carrying the key to the safe, and also
linking him further to the handgun, was not properly disclosed to the defense.

                                          -2-
Accordingly, we affirm.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-